DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input configured to receive a rotational input and to rotate in a first direction in response thereto” in claim 1, and “the drive assembly configured to connect to the inner drive assembly and to provide the rotational input thereto” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, at line 1, the limitations “the tissue cutting member” lack sufficient antecedent basis and should apparently read --the inner cutting member-- as per line 5 of claim 1 from which the claim depends.
In regards to claim 4, at lines 2-3, the limitations “the inner drive assembly” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US 4,306,570).
In regards to claim 1, Matthews discloses a tissue biopsy device, comprising: 
an input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) configured to receive a rotational input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) and to rotate in a first direction in response thereto (see at least figs. 3-5 and col. 5, lines 10-50); 
an outer tube 10 (see at least figs. 3-4 and col. 4, lines 30-44); 
an inner cutting member 16 extending through the outer tube 10 (see at least figs. 3-4 and col. 4, lines 30-44); and 
a gear assembly 20 (see at least figs. 3 & 6 and col. 4, lines 45-47 & col. 5, lines 1-9) coupling one of the outer tube 10 or the inner cutting member 16 with the input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) such that rotation of the input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) in the first direction drives rotation of the one of the outer tube 10 or the inner cutting member 16 in the first direction, and coupling the other of the outer tube 10 or the inner cutting member 16 with the input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) such that rotation of the input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) in the first direction drives rotation of the other of the outer tube 10 or the inner cutting member 16 in a second, opposite direction (see at least figs. 3-5 and col. 5, lines 10-50).  
In regards to claim 4, Matthews discloses the tissue biopsy device according to claim 1, further comprising a handle housing (i.e., pistol grip) supporting a drive assembly therein, the drive assembly configured to connect to the inner drive assembly and to provide the rotational input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) thereto (see at least col. 7, lines 21-23).  
In regards to claim 5, Matthews discloses the tissue biopsy device according to claim 4, wherein the drive assembly includes a motor (i.e., an air or electrically powered motor) configured to provide the rotational input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) (see at least col. 5, lines 36-37 and col. 6, lines 56-60).  
In regards to claim 6, Matthews discloses the tissue biopsy device according to claim 4, further comprising a manual actuator coupled to the drive assembly such that, in response to actuation of the manual actuator, the drive assembly provides the rotational input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) (see at least col. 5, lines 36-37).  
In regards to claim 10, Matthews discloses the tissue biopsy device according to claim 1, wherein the gear assembly 20 includes a first gear set (30, 36) and a second gear set (28, 32), the first gear set 30 directly coupled with the input (i.e., bearing 41, drive or rotor shaft 39 or gear mount 40) and the second gear set (28, 32) coupled with the first gear set (30, 36), wherein the outer tube 10 is coupled with the second gear set (28, 32), and wherein the first and second gear sets are configured to cooperate to reverse the first direction of rotation such that the outer tube 10 is rotated in the second, opposite direction (see at least figs. 3-5 and col. 5, lines 10-50).  
In regards to claim 14, Matthews discloses a method of obtaining a tissue biopsy, the method comprising: 
positioning a tissue biopsy device adjacent a tissue area of interest, the tissue biopsy device including an outer tube 10 and an inner cutting member 16 extending through the outer tube 10 (see at least figs. 3-4 and col. 4, lines 30-44); and 
driving rotation of the inner cutting member 16 and outer tube 10 in opposite directions to engage tissue with the inner cutting member 16 and cut the engaged tissue with the outer tube 10 to obtain a cylindrical-shaped tissue sample (see at least col. 3, lines 12-44, col. 4, lines 12-20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11-13 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 4,306,570) in view of Kaplan et al. (US 6,402,701) (“Kaplan” hereinafter).
In regards to claim 2, Matthews discloses the tissue biopsy device according to claim 1, that fails to explicitly teach a device wherein the input is further configured to translate distally, and wherein at least one of the outer tube or the inner cutting member is coupled to the input such that translation of the input drives translation of the at least one of the outer tube or the inner cutting member. However, Kaplan teaches that it is known to provide a biopsy device wherein the input 116 is further configured to translate distally, and wherein the inner cutting member 122 is coupled to the input 116 such that translation of the input 116 drives translation of the inner cutting member 122 (see at least figs. 8-9 and col. 10, lines 10-14, col. 13, lines 51-67, and col. 14, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Matthews wherein the input is further configured to translate distally, and wherein at least one of the outer tube or the inner cutting member is coupled to the input such that translation of the input drives translation of the at least one of the outer tube or the inner cutting member as taught by Kaplan since such a modification would amount to applying a known technique (i.e., the translating mechanism of Kaplan) to a known device (i.e., as taught by Matthews) ready for improvement to achieve a predictable result such as causing the needle attached to the device to reciprocate and/or rotate at the same time causing tissue to enter the needle (see at least abstract of Kaplan)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Matthews discloses the tissue biopsy device according to claim 1, that fails to explicitly teach a device wherein the input is further configured to translate in response to receiving the rotational input. However, Kaplan teaches that it is known to provide a device wherein the input 116 is further configured to translate in response to receiving the rotational input (see at least figs. 8-9 and col. 10, lines 10-14, col. 13, lines 51-67, and col. 14, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Matthews wherein the input is further configured to translate in response to receiving the rotational input as taught by Kaplan since such a modification would amount to applying a known technique (i.e., the translating mechanism of Kaplan) to a known device (i.e., as taught by Matthews) ready for improvement to achieve a predictable result such as causing the needle attached to the device to reciprocate and/or rotate at the same time causing tissue to enter the needle (see at least abstract of Kaplan)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Matthews as Kaplan discloses the tissue biopsy device according to claim 11, that fails to explicitly teach wherein the input includes a helical groove along at least a portion of a length thereof, and wherein a drive coupler is at least partially engaged within the helical groove such that the input is translated longitudinally in response to rotation of the input. However, since Kaplan teaches an arrangement in fig.8 thereof wherein the shaft 136 includes a helical groove 234 along a length thereof and wherein a drive coupler (i.e., proximal end bore of shaft 116) is at least partially engaged within the helical groove 234 such that the input 116 is translated longitudinally in response to rotation of the shaft 136 (see at least figs. 8-9 and col. 10, lines 10-14, col. 13, lines 51-67, and col. 14, lines 1-8), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Matthews as modified by Kaplan wherein the input includes a helical groove along at least a portion of a length thereof, and wherein a drive coupler is at least partially engaged within the helical groove such that the input is translated longitudinally in response to rotation of the input as claimed since such a modification would a mount to a mere reversal of the locations of the helical groove and drive coupler to achieve the same goal of causing a translation of the input through the helical groove upon rotation thereof.
In regards to claim 13, Matthews discloses the tissue biopsy device according to claim 11, that fails to explicitly teach a device wherein the translation of the input is imparted to at least one of the inner cutting member or the outer tube. However, Kaplan teaches that it is known to provide a device wherein the translation of the input 116 is imparted to the inner cutting member 122 (see at least figs. 8-9 and col. 10, lines 10-14, col. 13, lines 51-67, and col. 14, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Matthews wherein the translation of the input is imparted to at least one of the inner cutting member or the outer tube as taught by Kaplan since such a modification would amount to applying a known technique (i.e., the translating mechanism of Kaplan) to a known device (i.e., as taught by Matthews) ready for improvement to achieve a predictable result such as causing the needle attached to the device to reciprocate and/or rotate at the same time causing tissue to enter the needle (see at least abstract of Kaplan)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Matthews discloses the method according to claim 14, further comprising driving translation of at least one of the inner cutting member or the outer tube. However, Kaplan teaches that it is known to provide a method wherein the translation of the input 116 is imparted to the inner cutting member 122 (see at least figs. 8-9 and col. 10, lines 10-14, col. 13, lines 51-67, and col. 14, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Matthews wherein the translation of the input is imparted to at least one of the inner cutting member or the outer tube as taught by Kaplan since such a modification would amount to applying a known technique (i.e., the translating mechanism of Kaplan) to a known device (i.e., as taught by Matthews) ready for improvement to achieve a predictable result such as causing the needle attached to the device to reciprocate and/or rotate at the same time causing tissue to enter the needle (see at least abstract of Kaplan)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Matthews discloses the method according to claim 15, that fails to explicitly teach a method wherein the translation is simultaneous with the rotation. However, Kaplan teaches that it is known to provide a method wherein the translation is simultaneous with the rotation (see at least fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Matthews wherein the translation is simultaneous with the rotation as taught by Kaplan since such a modification would amount to applying a known technique (i.e., the translating mechanism of Kaplan) to a known device (i.e., as taught by Matthews) ready for improvement to achieve a predictable result such as causing the needle attached to the device to reciprocate and/or rotate at the same time causing tissue to enter the needle (see at least abstract of Kaplan)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 3 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 4,306,570) in view of Eller et al. (US 2014/0171825) (“Eller” hereinafter).
In regards to claim 3, Matthews discloses the tissue biopsy device according to claim 1, that fails to explicitly teach a device wherein the tissue cutting member includes a proximal support and a spiral-shaped distal portion extending distally from the proximal support. However, Eller teaches that it is known to provide a biopsy device wherein the tissue cutting member includes a proximal support 10 and a spiral-shaped distal portion 18 extending distally from the proximal support 10 (see at least figs. 1-3 and par 0018-0020 & 0029). Therefore, since Matthews teaches that the outer and inner tubes may be interchangeable and replaceable by varying other outer and inner tubes (see at least col. 6, lines 8-13), it would have been obvious to one of ordinary skill in the at the time Applicant’s invention was filed to provide the device of Matthews wherein the tissue cutting member includes a proximal support and a spiral-shaped distal portion extending distally from the proximal support as taught by Eller since such a modification would amount to applying a known technique (i.e., use of the helical coil member as taught by Eller) to a known device (i.e., as taught by Matthews) ready for improvement to achieve a predictable result such as cutting a tissue without substantially pulling or pushing the target tissue during advancement of the inner cutting member (see at least par 0029 of Eller)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Matthews discloses the method according to claim 15, that fails to explicitly teach a method wherein the inner cutting member includes a spiral- shaped distal end portion and wherein driving rotation of the inner cutting member includes screwing the spiral-shaped distal end portion into tissue to engage tissue. However, Eller teaches that it is known to provide a method wherein the inner cutting member includes a spiral- shaped distal end portion 18 and wherein driving rotation of the inner cutting member 10 includes screwing the spiral-shaped distal end portion 18 into tissue to engage tissue (see at least figs. 1-3 and par 0018-0020 & 0029). Therefore, since Matthews teaches that the outer and inner tubes may be interchangeable and replaceable by varying other outer and inner tubes (see at least col. 6, lines 8-13), it would have been obvious to one of ordinary skill in the at the time Applicant’s invention was filed to provide the device of Matthews wherein the inner cutting member includes a spiral- shaped distal end portion and wherein driving rotation of the inner cutting member includes screwing the spiral-shaped distal end portion into tissue to engage tissue as taught by Eller since such a modification would amount to applying a known technique (i.e., use of the helical coil member as taught by Eller) to a known device (i.e., as taught by Matthews) ready for improvement to achieve a predictable result such as cutting a tissue without substantially pulling or pushing the target tissue during advancement of the inner cutting member (see at least par 0029 of Eller)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 4,306,570) in view of Yedlicka et al. (US 2007/0282344) (“Yedlicka” hereinafter).
  In regards to claim 7, Matthews discloses the tissue biopsy device according to claim 1, that fails to explicitly teach a device wherein the gear assembly includes a sun gear, a plurality of planetary gears disposed about the sun gear in meshed engagement therewith, and a ring gear disposed about the plurality of planetary gears in meshed engagement therewith. However, Yedlicka teaches that it is known to provide a device wherein the gear assembly includes a sun gear (see par 0093), a plurality of planetary gears (112, 114, 116) disposed about the sun gear (see par 0093) in meshed engagement therewith, and a ring gear 110 disposed about the plurality of planetary gears (112, 114, 116) in meshed engagement therewith (see at least figs. 9 & 12-13 and par 0090-0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Matthews wherein the gear assembly includes a sun gear, a plurality of planetary gears disposed about the sun gear in meshed engagement therewith, and a ring gear disposed about the plurality of planetary gears in meshed engagement therewith as taught by Yedlicka since such a modification would amount to a simple substitution of one known element (i.e., the rotation mechanism of Matthews) for another (i.e., the rotation mechanism of Yedlicka) to obtain predictable results such as rotating the inner cutting member and outer tube in opposite directions--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Matthews discloses the tissue biopsy device according to claim 7, that fails to explicitly teach a device wherein the inner cutting member is coupled to the input such that rotation of the input in the first direction drives rotation of the inner cutting member in the first direction, wherein the sun gear is engaged with the inner cutting member, and wherein the outer tube is coupled to the ring gear such that, upon rotation of the inner cutting member in the first direction, the outer tube is rotated in the second, opposite direction. However, Yedlicka teaches that it is known to provide a device wherein the inner cutting member 58 is coupled to the input such that rotation of the input in the first direction drives rotation of the inner cutting member 58 in the first direction, wherein the sun gear is engaged with the inner cutting member 58, and wherein the outer tube 57 is coupled to the ring gear 110 such that, upon rotation of the inner cutting member 58 in the first direction, the outer tube 57 is rotated in the second, opposite direction (see at least figs. 9 & 12-13 and par 0090-0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Matthews wherein the inner cutting member is coupled to the input such that rotation of the input in the first direction drives rotation of the inner cutting member in the first direction, wherein the sun gear is engaged with the inner cutting member, and wherein the outer tube is coupled to the ring gear such that, upon rotation of the inner cutting member in the first direction, the outer tube is rotated in the second, opposite direction as taught by Yedlicka since such a modification would amount to a simple substitution of one known element (i.e., the rotation mechanism of Matthews) for another (i.e., the rotation mechanism of Yedlicka) to obtain predictable results such as rotating the inner cutting member and outer tube in opposite directions--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, Matthews discloses the tissue biopsy device according to claim 7, that fails to explicitly teach a device wherein the outer tube is coupled to the input such that rotation of the input in the first direction drives rotation of the outer tube in the first direction, wherein the ring gear is engaged with the outer tube, and wherein the sun gear is engaged with the inner cutting member such that, upon rotation of the outer tube in the first direction, the inner cutting member is rotated in the second, opposite direction. However, Yedlicka teaches that it is known to provide a device wherein the outer tube 57 is coupled to the input such that rotation of the input in the first direction drives rotation of the outer tube 57 in the first direction, wherein the ring gear 110 is engaged with the outer tube 57, and wherein the sun gear 104 (see par 0093) is engaged with the inner cutting member 58 such that, upon rotation of the outer tube 57 in the first direction, the inner cutting member 58 is rotated in the second, opposite direction (see at least figs. 9 & 12-13 and par 0090-0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Matthews wherein the outer tube is coupled to the input such that rotation of the input in the first direction drives rotation of the outer tube in the first direction, wherein the ring gear is engaged with the outer tube, and wherein the sun gear is engaged with the inner cutting member such that, upon rotation of the outer tube in the first direction, the inner cutting member is rotated in the second, opposite direction as taught by Yedlicka since such a modification would amount to a simple substitution of one known element (i.e., the rotation mechanism of Matthews) for another (i.e., the rotation mechanism of Yedlicka) to obtain predictable results such as rotating the inner cutting member and outer tube in opposite directions--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0290312 to Herrin discloses a rotational tissue cutting device.
US 2011/0313316 to Ranpura discloses a biopsy device having rotational cutting.
US 2007/0016101 to Feldman et al. discloses a core biopsy device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791